           Case 5:20-cv-00683-J Document 16 Filed 11/16/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF OKLAHOMA

RICHARD BOB LARGENT,                              )
                                                  )
               Petitioner,                        )
                                                  )
v.                                                )       Case No. CIV-20-683-J
                                                  )
SCOTT NUNN, Acting Warden,                        )
                                                  )
               Respondent.                        )

                                             ORDER

       Petitioner, a state prisoner appearing pro se, filed a petition for writ of habeas corpus under

28 U.S.C. § 2254 [Doc. No. 1]. The matter was referred for initial proceedings to United States

Magistrate Judge Suzanne Mitchell consistent with 28 U.S.C. § 626(b)(1)(B), (C) and Respondent

filed motions to dismiss based on timelessness [Doc. No. 8] and failure to exhaust state court

remedies [Doc. No. 10]. On review, Judge Mitchell recommended that Respondent’s first motion

be denied as moot and his second motion granted. [Doc. No. 15]. Despite being cautioned that he

must file any objection no later than November 3, 2020, see id., Petitioner did not object and has

waived his right to appellate review of the factual and legal issues addressed in the Report and

Recommendation. See Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010).

       Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 15],

DENIES Respondent’s motion to dismiss based on timeliness [Doc. No. 8] as moot, GRANTS

Respondent’s motion to dismiss based on failure to exhaust state court remedies [Doc. No. 10],

and DISMISSES the petition for writ of habeas corpus [Doc. No. 1] without prejudice.

       Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, the Court must issue

or deny a certificate of appealability (COA) when it enters a final order adverse to a petitioner. A

COA may issue only if the petitioner “has made a substantial showing of the denial of a
           Case 5:20-cv-00683-J Document 16 Filed 11/16/20 Page 2 of 2




constitutional right.”   28 U.S.C. § 2253(c)(2).      “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Petitioner

has failed to make either showing and the Court denies the COA.

       A separate judgment shall be entered.

       IT IS SO ORDERED this 16th day of November, 2020.




                                               2
